DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second connector bolt (claims 9 and 16), sidewalls of the center ring (claims 1 and 10) and a clearance (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the skeletonized loop fins of claims 1, 5, 6, 10, 14 and 15 must be shown or the features cancelled from the claims. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding claims 1 and 10, the limitations “hexagonal coupling nut” should instead read “a hexagonal coupling nut”, and “internally threaded center” should instead read “an internally threaded center”,  in claim 1. 
The limitations, "said non-threaded collar” should instead read “a non-threaded collar”, and “hexagonal coupling nut” should instead read “a hexagonal coupling nut”, in claim 10.  Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 10, 11 recite the following limitations which fail to correspond in scope with what the applicant has detailed in the specification. Specifically, both claims 1 and 10 recite, “each fin of said plurality of fins further comprising solid front and back faces having reflective surfaces; wherein the plurality of fins of the pinwheel comprise a plurality of skeletonized fins, said fins formed from loops around the center ring;”. However the specification, in §[0039], explains,  “ A fifth alternative embodiment features a pinwheel with fins formed from actual loops rather than fins with solid front and back faces or surfaces. These skeletonized loop fins will maintain the same shape as the fins in the preferred embodiment but use less material. The reflective surfaces can still be attached along the surface of the loops and achieve the same effect.” The claims and the specification give conflicting representations of the invention. The specification is contradictory in that there are loops and there are fins defined, but it is unclear what a loop fin is. It is also unclear what is meant by the terminology ‘skeletonized’. Since there is no definition in the specification, how does Applicant skeletonize?
Also regarding claim 1 (4th line from the bottom), and claim 10 (2nd  line from the bottom), the claims recite “connecting hexagonal coupling nut to threaded end of the coupling nut”. Only one coupling nut is claimed, it is unclear how this connection is made and to what threaded end applicant is referring. Correction/clarification is required. The office will interpret the recitation to mean connecting the nut to the threaded bolt. 
Claims 2 and 11 recite “a reflective surface”, it is unclear if it is the same reflective surface as claims 1 and 10, respectively, or if it is introducing another reflective surface. 
Claim 18 depends on itself thus the dependency cannot be established and the metes and bounds of the claim are unclear. The office is assuming it depends from claim 17 for examination.
Claims 2-9 and 11-17 are rejected due to their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 14 recite, “The method of claim [insert ‘2’ or ‘11’, respectively], wherein the plurality of fins of the pinwheel comprise a plurality of skeletonized fins, said fins formed from loops around the center ring.’ Because claims 5 and 14 ultimately depend from claims 1 and 10, which both already recite, “wherein the plurality of fins of the pinwheel comprise a plurality of skeletonized fins, said fins formed from loops around the center ring;”, claims 5 and 14 fail to further limit the subject matter claimed in the respective parent claims. Claim 17 is a repeat of subject matter in claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All claims will be examined as best understood. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin Sueng Hwan (KR 10-1649832 B1) (hereinafter Hwan), and in further view of Lee (WO 2011/0181491 A1), Brengman (US 2008/0155872) as cited in parent case, and Doty, III et al. (US 2010/0236470) as cited in parent case, (hereinafter Doty).
	Regarding claim 1, as best understood, Hwan discloses a method utilizing a device (Fig. 1: structure of a pinwheel), the method comprising: 
	connecting a partially threaded connector bolt (see annotated Figs 2A, 2B and 3) to a pinwheel (40: rotating means, Figs. 2a, 2b and 3), the pinwheel comprising a plurality of fins (43: plurality of rotor blades, Figs. 1, 2a, 2b and 4) and a center ring (41: rotating part of the rotating means, Fig. 1), said center ring centrally attached to said plurality of fins (via through holes 42) to form a fanned out, aerodynamic pinwheel shape (see Figs. 1 and 4(a)) that allows the pinwheel to spin freely in the wind about an axis in either direction 
(see figure 4 (a), shows blades not bent, unaffecting rotational direction due to wind, §[0009] and §[0021]: Such, the rotation means 40 is a fixed rotary blade 43 is rotated through the wind (W), the rotation means 40 is not limited to one), 

each fin of said plurality of fins further comprising solid front and back faces (see faces of 43, Fig. 1, each has a front and a back face); 
	wherein the plurality of fins of the pinwheel comprise a plurality of skeletonized fins, said fins formed from loops (see end of 43, Figs. 4a and 4b, forming loops) around the center ring (Fig. 1); the partially threaded connector bolt comprising a threaded end (see annotated Fig. 2a) and a non-threaded collar end (see annotated Fig. 2a), said non-threaded collar end further comprising a raised collar that forms a terminal barrier at the non-threaded collar end (see annotated Fig. 2a) to prevent the pinwheel from sliding off the non-threaded collar end, the collar in contact with sidewalls of center ring (Fig. 3), said connector bolt passing through the pinwheel's center ring (specifically, fixing hole 44 of center ring, Fig. 3) with minimal clearance to allow rotation around the connector bolt (§[0021]: the rotating part 41 of the rotating means 40 is disposed at equal intervals on the outer periphery of the plurality of through-holes 42), and prevent sliding off the non-threaded collar end due to the raised collar that forms the terminal barrier, (Fig. 2a); and	

    PNG
    media_image1.png
    520
    727
    media_image1.png
    Greyscale
	connecting a top of a bushing (10: column, via bearing 11, Fig. 1) to the hexagonal coupling nut (via the braking means 50 and the support 20, Figs. 1 and 2a).
	Regarding claim 10, as best understood, Hwan discloses a method utilizing a device (Fig. 1: structure of a pinwheel), the method comprising: 
	connecting a connector bolt (see annotated Figs 2A, 2B and 3) to a pinwheel (40: rotating means, Figs. 2a, 2b and 3), the pinwheel comprising a plurality of fins (43: plurality of rotor blades, Figs. 1, 2a, 2b and 4) and a center ring (41: rotating part of the rotating means, Fig. 1), said center ring centrally attached to said plurality of fins (via through holes 42) to form a fanned out, aerodynamic pinwheel shape (see Figs. 1 and 4(a)) that allows the pinwheel to spin freely in the wind about an axis in either direction 
(see figure 4 (a), shows blades not bent, unaffecting rotational direction due to wind, §[0009] and §[0021]: Such, the rotation means 40 is a fixed rotary blade 43 is rotated through the wind (W), the rotation means 40 is not limited to one), 

each fin of said plurality of fins further comprising front and back faces (see faces of 43, Fig. 1, each has a front and a back face); 
	wherein the plurality of fins of the pinwheel comprise a plurality of skeletonized fins, said fins formed from loops around the center ring (Fig. 1), said non-threaded collar end further comprising a raised collar that forms a terminal barrier at the non-threaded collar end (see annotated Fig. 2a) to prevent the pinwheel from sliding off the non-threaded collar end, the collar in contact with sidewalls of center ring (Fig. 3), said connector bolt passing through the pinwheel's center ring (specifically, fixing hole 44 of center ring, Fig. 3) with a clearance to allow rotation around the connector bolt (§[0021]: the rotating part 41 of the rotating means 40 is disposed at equal intervals on the outer periphery of the plurality of through-holes 42), and prevent sliding off the non-threaded collar end due to the raised collar that forms the terminal barrier, (Fig. 2a); and 		
	connecting a top of a bushing (10: column, via bearing 11, Fig. 1) to the hexagonal coupling nut (via the braking means 50 and the support 20, Figs. 1 and 2a).

	For claims 1 and 10, Hwan does not specifically disclose the device is used to deter animals. Lee teaches a pinwheel device (175, Figs. 4 and 5) that is used to deter birds and small animals. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pinwheel device disclosed by Hwan in the manner that is taught by Lee, in order to deter animals with it. The benefit being getting a variety of uses from the disclosed pinwheel device and to have an inexpensive, easy to use method to deter animals.	
	Hwan does not specifically disclose that the front and back faces of said plurality of fins have reflective surfaces. Doty teaches an assembly for repelling birds with a plurality of fin panels rotatably mounted (Fig. 9). The front and back faces of the fin panels (12A-12E, Fig. 9) are reflective (§[0062]: …light reflective particles, such as faceted particles 70 and sparkles 71, may be embedded within the transparent material of the fin panels as illustrated by fin panel 12' in Fig. 8.)  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the front and back faces of the fins disclosed by Hwan with the light reflective particles as taught by Doty, in order to make the fins have reflective surfaces. The benefit being to enhance the rapid flashing effect caused by the rotation of the fins, helping to deter animals.
	Hwan does not specifically disclose connecting [a] hexagonal coupling nut to threaded end of the coupling nut having internally threaded center with a flat first female end and a flat second female end (claim 1), or [a] hexagonal coupling nut (claim 10). Brengman teaches an internally threaded coupling nut (12, Figs. 2A, 2B and 3), with a flat first female end, and a flat second female end, a hexagonal outer surface, and a hollow interior comprising an internally threaded center (§[0033]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method utilizing a device (Fig. 1: structure of a pinwheel) for deterring animals, disclosed by with the Hwan, Lee and Doty, with the hexagonal coupling nut as taught by Brengman, in order to connect the hexagonal coupling nut to a threaded end of a bolt via the internally threaded center and the flat first female end. The benefit being to more secure connection to the bolt it is connected with.  	 
	Hwan does not specifically disclose a primary bushing that is the primary bushing 
of a fuse cutout found on power pole assemblies. Lee teaches a bird repeller (100, Fig. 4) that is fixedly installed on the upper side of the telephone pole (1, Fig. 5) to which the high-voltage cable is connected. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method utilizing a device (modified Hwan, Fig. 1: structure of a pinwheel) for deterring animals, disclosed by Hwan, Doty, Lee and Brengman with the telephone pole to which high-voltage cable is connected as taught by Lee, so that a top of a primary bushing is connected to the hexagonal coupling nut (via the braking means 50 and the support 20, modified Hwan, Figs. 1 and 2a). The benefit being deterring birds and other small animals from limiting and precluding maintenance-based access to the structure, and to help prevent soilage and damage to the structure from the animals. 
Claims 2, 5, 9, 11, 14, 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hwan as applied to claims 1 and 10 above, and further in view of Evans (US 9,972,227 B2), as cited in parent case, and Spayes (GB 2526334).
	Regarding claims 2 and 11, Hwan discloses the method of claims 1 and 10. 	
	Hwan does not specifically disclose the reflective surfaces further comprising red and white holographic colors configured in an alternating holographic color sequence whereby each fin of said plurality of fins has a reflective surface with a holographic color that contrasts with the color of the adjacent fin.
	Spayes teaches a bird flight diverter (100, Fig. 1B) that is brightly coloured e.g. red and fluorescent, to attract visual attention of humans and/or birds. (page 18 of file, denoted page 5, last sentence, DETAILED DESCRIPTION OF THE EMBODIMENTS). Note that fluorescent is a description of a color and can be any color, including white. 
	Evans teaches a wind driven display device with fins comprising holographic colors (col. 1, line 21: holographic effects that capture they eye). Furthermore, Evans specifically teaches an alternating holographic sequence (col. 3, line 28: In certain embodiments, every other design sheet 16 may provide holographic fabric so that as the wind-driven spinner 10 twirls a holographic effect is generated thereon.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reflective surfaces of the plurality of fins disclosed by modified Hwan with the red and white colors as taught by Spayes and the alternating holographic images as taught by Evans, in order to configure the reflective surfaces in an alternating holographic color sequence whereby each fin of said plurality of fins has a reflective surface with a holographic color that contrasts with the color of the adjacent fin.
	Regarding claims 5 and 14, as best understood modified Hwan discloses the method of claims 2 and 10 respectively, wherein the plurality of fins of the pinwheel comprise a plurality of skeletonized fins, said fins formed from loops around the center ring (as disclosed in claims 1 and 10 above, Hwan, Fig. 1).
	Regarding claim 17, modified Hwan discloses the method of claim 11, the partially threaded connector bolt comprising a threaded end and a non-threaded collar end (Hwan, annotated Fig. 2a).
Regarding claims 9, 16 and 19, the methods of claims 2, 11 and 17 (respectively) are disclosed by modified Hwan, the hexagonal coupling nut (Brengman, 12)  connected to the top of a primary bushing (Hwan modified by Doty, shown in Hwan Fig. 1, item 10).
Hwan, Lee, Brengman and Doty are silent to the hexagonal coupling nut connected to the top of a primary bushing by a second connector bolt, the second connector bolt screwed into the hexagonal coupling nut.  Brengman teaches a second connector bolt (24, Fig. 2B), screwed into the hexagonal coupling nut (12, Fig. 2B). 
    PNG
    media_image2.png
    400
    354
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    450
    353
    media_image3.png
    Greyscale
	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method disclosed by Hwan, Lee, Brengman and Doty with the second connector bolt as taught by Brengman, in order to connect the hexagonal coupling nut to the top of a primary bushing by a second connector bolt, the second connector bolt screwed into the hexagonal coupling nut. The benefit being the mounting apparatus as taught by Brengman enables placement on a wider variety of structures.
	Regarding claim 18, modified Hwan discloses the method of claim 18, the hexagonal coupling nut having internally threaded center with a flat first female end and a flat second female end (Brengman, 12: coupling nut, Figs. 2A, 2B and 3), with a flat first female end, and a flat second female end, a hexagonal outer surface, and a hollow interior comprising an internally threaded center (§[0033])).
Claims 3 - 4, 6, 8, 12 - 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan, Lee, Brengman, Doty, Spayes and Evans.
	Regarding claims 3 – 4, 8, and 12 – 13, modified Hwan, Evans and Spayes disclose the methods of claims 2 and 10.
	Modified Hwan, Evans and Spayes are silent wherein the pinwheel further comprises recycled or recyclable material; or, recycled or recyclable nylon or recycled or recyclable plastic; or, fiberglass, or carbon fiber, or PVC.  And, wherein the loops and center ring comprise recycled or recyclable nylon. 
	Doty teaches a spinning pinwheel (11: rotor, entirety, including loops and center ring) which comprises steel, aluminum, PVC, nylon or plastic (see §[0020]). Note aluminum and plastic are an inherently recyclable materials and this is not an inventive limitation.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pinwheel, loops and center ring disclosed by modified Hwan, Evans and Spayes with the recycled or recyclable material; or recycled or recyclable nylon or recycled or recyclable plastic; or fiberglass, or carbon fiber, or PVC as taught by Doty, in order to make the pinwheel from a recycled or recyclable metal, such as aluminum, or a recyclable material, such as plastic or PVC. And, in order to make the loops and center ring from recycled or recyclable nylon. The benefit being to provide the required strength and wear resistance while reducing environmental impact.			
	If applicant does not agree with the rejections of claims 3 – 4, 8, and 12 – 13 above, then It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the pinwheel recycled or recyclable metal; or recycled or recyclable nylon or recycled or recyclable plastic; or fiberglass, carbon fiber or PVC in order to provide the required strength and wear resistance while reducing environmental impact, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.		
	And, regarding claims 6 and 15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the loops and center ring further comprise recycled or recyclable nylon in order to provide the required strength and wear resistance while reducing environmental impact, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Hwan and Evans as applied to claim 2 above, and further in view of Priest (US 7,861, 453), as cited in parent case.
Regarding claim 7, modified Hwan and Evans disclose the method of claim 2. 
Hwan, Lee, Brengman, Doty, Spayes and Evans are silent to applying a friction-resistant coating in and around the metallic reinforced ring, the non- threaded collar end of the connector bolt, and the raised collar of the non-threaded collar end of the connector bolt such that the device can spin freely in the wind with minimal friction.
Priest teaches a decorative device with a mount 26 that swivels on a stand 30, which comprises a friction resistant coating (col. 3, line 66- col. 4 line 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method disclosed by modified Hwan with the friction resistant coating as taught by Priest, in order to apply the friction-resistant coating in and around the metallic reinforced ring, the non-threaded collar end of the connector bolt, and the raised collar of the non-threaded collar end of the connector bolt. The benefit being allow the ring to rotate easier and not get stuck near the bolt so that the pinwheel can spin with minimal friction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619